Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on February 26, 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claim 8 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Solution
I.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Egli et al. (US Patent Application Publication No. 2009/0188807 A1).
	Regarding claim 1, Egli teaches a copper-iron alloy electroplating solution, comprising divalent copper ions (= sources of copper ions include, but are not limited to, cuprous salts or cupric salts) [page 1, [0013]], trivalent iron ions (= iron salts include, but are not limited to, ferric bromide and anhydrous ferric chloride) [page 3, [0027]], and an organic compound having a carboxy group (= complexing or chelating agents include, but are not limited to, carboxylic acids and salts thereof) [page 2, [0020]].
	Regarding claim 2, Egli teaches wherein a source of the divalent copper ions is cupric sulfate or cupric chloride (= cupric salts (Cu2+) include, but are not limited to, cupric organosulfate, such as cupric methanesulfonate, cupric sulfate, cupric chloride) [page 1, [0013]].
	Regarding claim 3, Egli teaches wherein a source of the trivalent iron ions is ferric sulfate or ferric chloride (= iron salts include, but are not limited to, ferric bromide and anhydrous ferric chloride) [page 3, [0027]].
	Regarding claim 4, Egli teaches wherein the organic compound having a carboxy group is ethylenediaminetetraacetic acid, sodium gluconate, or citric acid (= citric acid, ethylenediamine tetraacetic acid (EDTA)) [page 2, [0020]].
	Regarding claim 5, Egli teaches wherein the solution has a pH in a range of from 4 to 11 (= the pH of the electrolyte ranges from 0 to 10) [page 3, [0034]].

II.	Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aleixo et al. (“Polargraphic Study About the Determination of Fe(III) Using the Technique of Differencial Pulse Polarography,” Quim. Nova. (2001), Vol. 24, No. 6, pp. 790-794).
 	Regarding claim 1, Aleixo teaches a copper-iron alloy electroplating solution, comprising divalent copper ions (copper (II)), trivalent iron ions (iron (III)), and an organic compound having a carboxy group (= citrate 0.25 mol L-1 or EDTA 0.50 mol L-1) [page 790, abstract].  
	Regarding claim 4, Aleixo teaches wherein the organic compound having a carboxy group is ethylenediaminetetraacetic acid, sodium gluconate, or citric acid (= citrate 0.25 mol L-1 or EDTA 0.50 mol L-1) [page 790, abstract].  
Regarding claim 5, Aleixo teaches wherein the solution has a pH in a range of from 4 to 11 (= pH 5.00) [page 790, abstract].  

	If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior 

art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Solution
I.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egli et al. (US Patent Application Publication No. 2009/0188807 A1) as applied to claims 1-5 above, in further in view of Revenko et al. (“Electroplating Iron-Copper Coatings,” Protection of Metals (2002), Vol. 38, No. 4, pp. 377-381).
Egli is as applied above and incorporated herein.
Regarding claim 6, the solution of Egli differs from the instant invention because Egli does not disclose wherein a molar ratio of copper ions/iron ions is in a range of from 0.1 to 0.8.
Egli teaches that other gain refiners include metals in amounts of 1 ppm to 10 ppm (page 3, [0026]).
Revenko teaches electrolytes with molar component ratios of [Cu] : [Fe] = 0.1 : 0.1, 0.19 : 0.01, 0.18 : 0.02, 0.17 : 0.03, 0.16 : 0.05, 0.12 : 0.08, 0.08 : 0.12, and 0.06 : 0.14 (page 377, left column, lines 8-12).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the molar ratio of copper ions/iron ions described by Egli with wherein a molar ratio of copper ions/iron ions is in a range of from 0.1 to 0.8 in molar ratio because in the co-deposition of iron-copper alloys, one having ordinary skill in the art can experimentally determine the molar component ratios of [Cu] : [Fe] for a particular electroplating bath to achieve the desired deposited alloy components. 

II.	Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aleixo et al. (“Polargraphic Study About the Determination of Fe(III) Using the Technique of Differencial Pulse Polarography,” Quim. Nova. (2001), Vol. 24, No. 6, pp. 790-794) as applied to claims 1 and 4-5 above, and further in view of Feng et al. (US Patent Application Publication No. 2008/0264900 A1).
	Aleixo is as applied above and incorporated herein.
Regarding claim 2, the solution of Aleixo differs from the instant invention because Aleixo does not disclose wherein a source of the divalent copper ions is cupric sulfate or cupric chloride.  
	Feng teaches that examples of the cupric ion source compounds include a cupric salt of an organic acid, cupric chloride, cupric bromide, cupric hydroxide and combinations of one or more of the foregoing (page 2, [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the copper (II) described by Aleixo with 

wherein a source of the divalent copper ions is cupric sulfate or cupric chloride because cupric chloride is a cupric ion source.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 3, the solution of Aleixo differs from the instant invention because Aleixo does not disclose wherein a source of the trivalent iron ions is ferric sulfate or ferric chloride.  
	Feng teaches given as examples of the ferric ion source compounds are iron (III) 
chloride, iron (III) bromide, iron (III) iodide, iron (III) sulfate, iron (III) nitrate, and iron (III) acetate (page 3, [0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the iron (III) described by Aleixo with wherein a source of the trivalent iron ions is ferric sulfate or ferric chloride because iron (III) chloride and iron (III) sulfate are ferric ion sources.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aleixo et al. (“Polargraphic Study About the Determination of Fe(III) Using the technique of Differencial Pulse Polarography,” Quim. Nova. (2001), Vol. 24, No. 6, pp. 790-794) as applied to claims 1 and 4-5 above.
	Aleixo is as applied above and incorporated herein.
	Regarding claim 6, the solution of Aleixo differs from the instant invention because Aleixo does not disclose wherein a molar ratio of copper ions/iron ions is in a range of from 0.1 to 0.8.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the molar ratio of copper ions/iron ions described by Aleixo with wherein a molar ratio of copper ions/iron ions is in a range of from 0.1 to 0.8 because considering that Aleixo is silent as to the specific molar ratio of copper ions/iron ions, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the molar ratio of copper ions/iron ions through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation 

unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].

Method
IV.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egli et al. (US Patent Application Publication No. 2009/0188807 A1) as applied to claims 1-5 above.
	Egli is as applied above and incorporated herein.
	Regarding claim 7, Egli teaches a copper-iron alloy electroplating method, comprising electroplating (= electroplating) [page 1, [0002]] a material to be plated (= substrates) [page 3, [0035]] in the copper-iron alloy electroplating solution according to claim 1 (see I. above).
The method of Egli differs from the instant invention because Egli does not disclose thereby forming a copper-iron alloy film on the material to be plated.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
	(i)  It is deemed that a “thereby” clause is similar to a “whereby” clause, and that a “thereby” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited (MPEP § 2111.04).
	(ii)  Egli teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re 

Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	(iii)  Furthermore, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ueda et al. (“Structure and Magnetic Properties of Electrodeposited Fe-Cu Alloy Films,” Jpn. J. Appl. Phys. (1993), Vol. 32, pp. 1779-1782) is cited to teach that the electroplating bath was 0-50 g of FeSO4·6H2O, 0-40 g of CuSO4 and 3 g Na3C6H5O7 in 1 l (page 1779, right column, lines 1-3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing 

using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 5, 2021